Citation Nr: 9908298	
Decision Date: 03/26/99    Archive Date: 03/31/99

DOCKET NO.  97-33 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for sensorineural 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for polymorphous light 
eruption, to include as secondary to exposure to Agent 
Orange.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alberto H. Zapata, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
September 1967.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June and August 1997 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.


FINDINGS OF FACT

1.  The claim for entitlement to service connection for 
sensorineural hearing loss is not plausible. 

2.  The claim for entitlement to service connection for 
tinnitus is not plausible. 

3.  The claim for entitlement to service connection for 
polymorphous light eruption, to include as secondary to Agent 
Orange, is not plausible.


CONCLUSIONS OF LAW

1.  The claim for service connection for sensorineural 
hearing loss is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).

2.  The claim for service connection for tinnitus is not well 
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The claim for service connection for polymorphous light 
eruption, to include as secondary to Agent Orange, is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before evaluating the merits of the veteran's claims, the 
initial question to be answered is whether the veteran has 
presented sufficient evidence to form well-grounded claims.  
In order to be well grounded, the claims must be meritorious 
on their own or capable of substantiation.  If the evidence 
presented by the veteran fails to meet this level of 
sufficiency, no further legal analysis need be made as to the 
merits of his claims.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  In order for a claim 
to be well grounded, there must be competent evidence of 
current disability (a medical diagnosis), incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and a nexus between the inservice injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997), 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  Where the 
determinative issue involves medical etiology, competent 
medical evidence that the claims are plausible or possible is 
required in order for the claims to be well grounded.  This 
burden may not be met merely by presenting lay testimony, 
because lay persons are not competent to offer medical 
opinions.  LeShore v. Brown, 8 Vet. App. 406, 408 (1995).

I.  Hearing Impairment and Tinnitus

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 1991).  However, impaired 
hearing will be considered a disability, for VA purposes, 
only when the threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000, and 4,000 Hertz is 40 decibels or 
greater; the thresholds for at least three of these 
frequencies are 26 decibels or greater; or when speech 
recognition scores are less than 94 percent.  38 C.F.R. 
§ 3.385.

Audiometric testing on service entrance examination, 
completed in September 1965, revealed the veteran's auditory 
thresholds, at the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz, were -5, -5, -10, -5 and 5 decibels, 
respectively, in the right ear, and 5, -5, -10, -10 and 10 
decibels, respectively, in the left ear.  Tinnitus was not 
identified.  There were no complaints or findings of hearing 
loss or tinnitus documented prior to the veteran's service 
separation examination.  The report of his separation 
examination, dated in May 1967, included a diagnosis of mild 
right ear hearing loss in the upper frequencies.  Audiometric 
testing revealed the veteran's auditory thresholds, at the 
frequencies of 500, 1000, 2000, 3000 and 4000 Hertz, were 5, 
5, 5, 25 and 25 decibels, respectively, in the right ear, and 
5, 5, 5, 5, and 5, respectively, in the left ear.  According 
to the veteran's DD Form 214, his military occupational 
specialty was that of military policeman.  The veteran's last 
duty assignment was A Battery of the 4th Battalion of the 1st 
Artillery Division.  The veteran served in Vietnam for one 
year and received various non-combat-related citations.  

Post service medical evidence of record includes a January 
1997 letter from a private otolaryngologist stating that the 
veteran suffered from profound sensorineural hearing loss in 
the left ear and moderate loss in the right ear.  No notation 
regarding date of onset was made.

On the authorized VA audiological evaluation in April 1997, 
the veteran's hearing acuity measured as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
20
35
40
LEFT
60
65
100
100
100

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 44 percent in the left ear.  The 
veteran complained of constant tinnitus in the left ear.  As 
audiological history, the veteran reported he had experienced 
a sudden decrease in hearing in the left ear in September 
1996.  He indicated that, at that time, he had been in an 
elevator when his left ear began to ring and suddenly the 
hearing was gone.  He noted he had seen a private ear, nose 
and throat physician in September 1996 and that that 
physician had performed an MRI which produced normal results.  
According to the veteran, the specialist had not been able to 
identify the cause of the hearing loss.

After a thorough review of the evidence and the veteran's 
arguments, the Board is of the opinion that the veteran has 
not submitted well-grounded claims for service connection for 
tinnitus and sensorineural hearing loss.  Chronic hearing 
loss disability for VA purposes was not demonstrated in 
service.  Although the veteran did serve with an artillery 
unit in service, and mild upper frequency right ear hearing 
loss was noted upon separation from service, competent 
medical opinion linking his present hearing loss disability 
and tinnitus to military service is lacking.  It has not been 
shown that the veteran was engaged in combat while stationed 
in Vietnam, and even assuming combat exposure, 38 U.S.C.A. 
§ 1154(b) (West 1991) does not relieve the veteran of his 
obligation to submit appropriate nexus evidence, as his lay 
statements are not recognized as competent with regard to 
issues requiring medical opinion.  Boyer v. West, 11 Vet. 
App. 477, 478 (1998) (veteran who served as a light weapons 
infantryman in an artillery unit in Vietnam and who 
manifested measurable hearing loss in his left ear at 
separation, had not presented well-grounded claim for service 
connection when the only evidence presented regarding a nexus 
between current hearing impairment and service was the 
veteran's own lay testimony).

II.  Polymorphous light eruption

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  The 
regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  


Under the provisions of 38 C.F.R. § 3.309(e) (1998), if a 
veteran was exposed to an herbicide agent during active 
military, naval, or air service, the diseases set forth in 
38 C.F.R. § 3.309(e), shall be service connected if the 
requirements of 38 C.F.R. § 3.307(a)(6) (1998) are met even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of § 3.307(d) are also satisfied.  Further, according to 
38 C.F.R. § 3.307(6)(a)(iii), a veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the Vietnam era and has a disease listed at 
§ 3.309(e) shall be presumed to have been exposed during such 
service to an herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which a 
veteran shall be presumed to have been exposed to a herbicide 
agent shall be the last date on which he or she served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  38 C.F.R. 
§ 3.307(a)(6)(iii).  

If the disability in question is not one of the diseases 
listed in 3.309(e), and thus there is no legal entitlement to 
service connection on a presumptive basis, the veteran may 
still be able to show entitlement to service connection for 
the disability on a direct incurrence basis.  However, in 
such a situation, the veteran must still meet his initial 
burden of submitting a well-grounded claim outlined above.

In a statement dated in April 1995, a private treating 
physician reported the veteran had polymorphous light 
eruption by history.  On VA general medical examination in 
April 1997, the veteran reported that he had been suffering 
from a skin rash on the forearm, hands, and back for the 
previous two years.  On physical examination, lesions were 
also discovered on the veteran's legs and gluteal area.  The 
reported diagnoses included a history of polymorphous light 
eruption.  

After a thorough review of the evidence, the Board concludes 
that although the veteran served in Vietnam, the medical 
evidence fails to reveal that he carries a current diagnosis 
of a disease set forth in 38 C.F.R. § 3.309(e).  Without such 
a showing, presumptive service connection under 38 C.F.R. 
§ 3.309(e) is not in order.

Further, the evidence is not sufficient to establish service 
connection for polymorphous light eruption on a direct 
incurrence basis.  Nexus evidence which would serve to well 
ground the claim is lacking.  The veteran's service medical 
records are negative for skin disability.  Moreover, 
according to the report from the April 1997 examination of 
the veteran, he reported a history of his skin rash for only 
a two year period.  With a date of onset occurring so long 
after the veteran's separation from service, service 
connection for the condition is not well grounded in fact or 
law short of a competent medical opinion relating the 
condition to military service.  No competent medical 
professional has clinically associated such conditions with 
the veteran's service, including alleged exposure to Agent 
Orange.  Consequently, the veteran has not met his initial 
burden of producing evidence of a well-grounded claim for 
entitlement to service connection for this disability first 
diagnosed well after the veteran's separation from service.  
E.g., Epps 126 F.3d at 1468.

The Board acknowledges the veteran's contentions regarding 
his exposure to defoliant during the course of his regular 
duties while serving in Vietnam.  However, when the 
determinative issue involves medical etiology, as in this 
situation, competent medical evidence that the claim is 
plausible or possible is required in order for the claim to 
be well grounded.  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions or establish a diagnosis.  
E.g., LeShore at 408.

The Board has considered and denied the claims for service 
connection as not well grounded, whereas the RO denied the 
claims on the merits.  However, the veteran has not been 
prejudiced by the Board's decision because in assuming that 
the claims were well grounded, the RO accorded the veteran 
greater consideration than the claims in fact warranted under 
the circumstances.  Bernard v. Brown, 4 Vet.App. 384, 392-94 
(1993).  To remand this case to the RO for consideration of 
the issue of whether veteran's claims are well grounded would 
be pointless and, in light of the law cited above, would not 
result in a determination favorable to the veteran.  
VAOGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).


ORDER

Evidence of a well grounded claim for service connection for 
sensorineural hearing loss not having been submitted, the 
appeal is denied.

Evidence of a well grounded claim for service connection for 
tinnitus not having been submitted, the appeal is denied.

Evidence of a well grounded claim for service connection for 
polymorphous light eruption, to include as secondary to Agent 
Orange, not having been submitted, the appeal is denied.




		
	U. R. POWELL 
	Member, Board of Veterans' Appeals

 

- 4 -


- 1 -


